Case 0:18-cv-61047-UU Document 70 Entered on FLSD Docket 04/22/2019 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                    Case No.: 0:18-cv-61047-UU

 UNITED STATES OF AMERICA,

        Plaintiff,

 v.

 US STEM CELL CLINIC, et al.,

       Defendants.
 _____________________________/

         ORDER GRANTING JOINT MOTION TO WITHDRAW JURY DEMAND

        THIS CAUSE is before the Court upon the Parties’ Joint Motion to Withdraw Jury Demand

 (the “Motion”). D.E. 65. The Court has considered the pertinent portions of the record and is

 otherwise fully advised in the premises.

        On April 12, 2019, the Parties’ filed the Motion, indicating that they stipulated and

 consented to withdrawing the jury demand of right contained in Defendants’ Answer, D.E. 26.

 Federal Rule of Civil Procedure 39(a) provides, in relevant part:

        (a) When a Demand Is Made. When a jury trial has been demanded under Rule 38, the
        action must be designated on the docket as a jury action. The trial on all issues so demanded
        must be by jury unless:

        (1) the parties or their attorneys file a stipulation to a nonjury trial or so stipulate on the
            record . . . .

 Fed. R. Civ. P. 39(a). As the parties have stipulated to a nonjury trial on the record and have filed

 proposed findings of fact and conclusions of law, the Court will accept their stipulation.

 Accordingly, it is

        ORDERED AND ADJUDGED that the Motion, D.E. 65, is GRANTED. The Case SHALL

 PROCEED AS A NONJURY TRIAL.
Case 0:18-cv-61047-UU Document 70 Entered on FLSD Docket 04/22/2019 Page 2 of 2



        DONE AND ORDERED in Chambers, Miami, Florida, this 22D___ day of April, 2019.

                                               _______________________________
                                               URSULA UNGARO
                                               UNITED STATES DISTRICT JUDGE

 copies provided: counsel of record
